Opinion by
Oliver, P. J.
It appeared that as originally made the merchandise was entered under duress, an amount being added to the value of the goods equal to a rayon consumption tax imposed on Japanese merchandise. Subsequently, the entry was amended to change the value of the goods without disturbing the addition made under duress, and on a later date, a further amendment was made at which time the duress addition was cancelled. The examiner appraised the merchandise at a unit value which included the amount of the rayon consumption tax. The president and treasurer of the petitioning corporation testified that he knew there was a rayon consumption lax which he believed was not a dutiable item but which he originally entered under duress; that he discussed the question of the tax with customs officials at the time so-called “information sheets” were presented; and that he furnished the customs officials with all information he had in his possession.
From the record it was held that the entry of the merchandise at less than the final appraised value was without any intention to defraud the revenue of the *282United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.